 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN JONES,                                       No. 1:19-cv-00245-SKO (HC)
12                       Petitioner,
13            v.                                         ORDER TRANSFERRING CASE TO THE
                                                         UNITED STATES DISTRICT COURT FOR
14    THE PEOPLE OF THE STATE OF                         THE CENTRAL DISTRICT OF
      CALIFORNIA, et al.,                                CALIFORNIA
15
                         Respondent.                     (Doc. 1)
16

17
            Petitioner, Kevin Jones, is a state prisoner proceeding with a petition for writ of habeas
18

19   corpus pursuant to 28 U.S.C. § 2254.

20          Venue for a habeas action is proper in either the district of confinement or the district of

21   conviction. 28 U.S.C. § 2241 (d). In a state with multiple federal districts, the District Court of the
22   district in which a petitioner is confined may, in its discretion, transfer a petition concerning
23
     conviction and sentencing to the district in which the petitioner was convicted and sentenced. Such
24
     transfer generally furthers judicial economy since the witnesses and documentation are present in
25
     the district of conviction and sentencing.
26
27          In this case, Petitioner was convicted in the Los Angeles County Superior Court. Because

28   Petitioner is challenging his conviction, venue is most appropriate in the Central District of
                                                        1
 1   California. Accordingly, the Court hereby ORDERS that this case be TRANSFERRED to the
 2   United States District Court for the Central District of California.
 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:    February 26, 2019                                   /s/   Sheila K. Oberto   .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
